IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA , : No. 260 EAL 2019
                               :
              Respondent       :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
         v.                    :
                               :
                               :
BRYANT WHITNEY,                :
                               :
              Petitioner       :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.